Case 0:19-cv-60572-BB Document 13 Entered on FLSD Docket 05/06/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                            Case No.: 0:19-CV-60572

 MARTIN BRATT,

        Plaintiff,

 v.

 CREDIT PROTECTION ASSOCIATION, LP,

       Defendant.
 ___________________________________/

                                          NOTICE OF MEDIATION

        Plaintiff MARTIN BRATT and Defendant CREDIT PROTECTION ASSOCIATION, LP

 (collectively, the “Parties”), pursuant to the Court's Scheduling Order and Order of Referral to

 Mediation [DE 11], hereby advises the Court that the Parties will hold the mediation conference

 in this matter before Barbara Locke of Ehrich Locke Mediation on November 01, 2019, at 1:00

 PM at 5300 NW 33rd Ave., Suite 219, Fort Luaderdale, Florida 33309.

        DATED: May 6, 2019
                                                                             Respectfully Submitted,
                                                                             /s/ Thomas J. Patti            .
                                                                             THOMAS J. PATTI, ESQ.
                                                                             Florida Bar No. 118377
                                                                             E-mail:tom@rodallaw.com
                                                                             YECHEZKEL RODAL, ESQ.
                                                                             Florida Bar No. 91210
                                                                             E-mail:chezky@rodallaw.com
                                                                             RODAL LAW, P.A.
                                                                             5300 N.W. 33rd Ave., Suite 219
                                                                             Fort Lauderdale, Florida 33309
                                                                             Phone: (954) 367-5308
                                                                             Fax: (954) 900-1208

                                                                             COUNSEL FOR PLAINTIFF
                                                                                                                 1|Page
                                                       Rodal Law, P.A.

           5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                    www.Rodallaw.com
Case 0:19-cv-60572-BB Document 13 Entered on FLSD Docket 05/06/2019 Page 2 of 2



                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on May 6, 2019, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.

                                                                     /s/ Thomas J. Patti                                        .
                                                                    THOMAS J. PATTI, ESQ.
                                                                    Florida Bar No.: 118377




                                                                                                                  2|Page
                                                        Rodal Law, P.A.

            5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                     www.Rodallaw.com
